Citation Nr: 1137991	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-28 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), as due to personal assault trauma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her husband, K.F.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 1984.  She also has what appears to be service in the Army Reserves, presumably with periods of active duty for training and Inactive duty training.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for the above-referenced claim.  

In May 2011, the Veteran and her husband testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the claim for service connection for a psychiatric disorder.  The Veteran's claim for service connection for PTSD was first denied by way of a May 2006 rating decision.  In November 2006, the Veteran "resubmitted" her claim for service connection, along with additional evidence in support of her claim.  Thereafter, in an October 2007 rating decision, the RO denied the Veteran's claim, as it determined that new and material evidence had not been submitted.  See generally, 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104, 20.1103 (2010).  However, the Board finds that the Veteran's November 2006 correspondence and submission of additional evidence essentially indicated her disagreement with the May 2006 rating decision and her desire for further review, and thereby constituted a timely Notice of Disagreement (NOD) as to the May 2006 rating decision.  Therefore, VA was required to issue an appropriate Statement of the Case (SOC) and place the claim in appellate status.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2010).  Therefore, at the time that the RO issued the October 2007 rating decision, in view of the May 2006 NOD, the Veteran has already indicated an intention to appeal.  A SOC was ultimately issued in September 2008, and the Veteran perfected and appeal that same month. 38 C.F.R. § 20.202.  As such, the Board has identified the May 2006 rating decision as the action on appeal.

The Veteran originally filed a claim for PTSD; however, the record also raises the claim of service connection for a psychiatric disorder, to include depression and a panic disorder.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for other psychiatric disabilities which could reasonably be raised by the Veteran's symptoms, description of the disability and the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, the Board has recharacterized the issue as reflected on the cover sheet.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran's claim for a psychiatric disorder, to include PTSD, is based on reports of military sexual trauma (MST) and sexual harassment claimed to have occurred repeatedly during her period of active service in the United Sates Army between 1981 and 1984.  She essentially reports that her psychiatric symptomatology began following the MSTs and has continued following her separation from active duty service.

Service connection for PTSD in particular requires:  (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM-IV), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137- 138 (1997).

Under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4); see also Bradford v. Nicholson, 20 Vet. App. 200 (2006), in which the Court found that VA neglected to comply with 38 C.F.R. § 3.304(f)(3) [recodified at (f)(4) and recently again at (f)(5)], that requires that, when claimants allege posttraumatic stress disorder on the basis of in-service personal assault, VA must advise them of alternative sources of evidence for proving the occurrence of personal assault before denying their claims.

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  The final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which apply to stressors claimed as related to a Veteran's fear of hostile military or terrorist activity; stressors not alleged in this case.  While effective on July 13, 2010, this final rule applies to any application for service connection for PTSD that was appealed to the Board before July 12, 2010 but not decided by the Board as of that date.  However, VA has indicated that these regulatory changes do not apply in cases where service connection for PTSD is sought as due to personal assault, as is the case here.  See VBA Training Letter 10-05.

The Veteran's service treatment records have been reviewed and are negative for reports of psychiatric symptomatology or incidents of sexual trauma.  While these records are negative for documentation of sexual assault or harassment, they show that the Veteran was treated for pelvic inflammatory disease in January 1982.  These records are negative for information as to the circumstances leading up to this diagnosis.

The Veteran's VA and private medical records show treatment for her psychiatric symptomatology as early as October 1995.  These records show that the Veteran has been diagnosed with multiple psychiatric disorders, to include PTSD, bipolar disorder, a panic disorder, and major depressive disorder.  In an October 2008 letter, a private licensed social worker reported that the Veteran had been diagnosed and treated for bipolar disorder and PTSD due to MST.  Similarly, VA treatment records dated from November 2008 show that she was treated for depression and PTSD due to MST.  While these records show that the Veteran's PTSD diagnosis has been related to MST, they do not include the medical basis or any explanation as to the basis of the conclusions reached.

The Board points out that a VA examination has not yet been furnished in conjunction with the Veteran's claimed psychiatric condition, but is warranted in this case in light of the aforementioned history.  Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability/death may be associated with in-service injuries for purposes of a VA examination).  Given the evidence on file, the Veteran must be afforded a VA examination which addresses the claimed psychiatric condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, the RO/AMC must schedule the Veteran for an appropriate VA examination to determine whether she currently has a psychiatric disorder that is related to her military service, to include MST.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall arrange for a psychiatric examination of the Veteran.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran a detailed lay history of her reported stressors to the extent possible and this history should be documented in the examination report.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Identify, by psychiatric diagnosis, each and every chronic psychiatric disability entity found.  Specifically address whether a diagnosis of PTSD made in accordance with DSM-IV criteria is warranted.  If the criteria for a diagnosis of PTSD are not met, please explain why the criteria for such diagnosis are not met.

(b)  Review the Veteran's service treatment records, lay history and stressor information for indications of military sexual trauma or physical trauma, as reported by the Veteran.  In this regard, please note in the examination report the presence of absence of any signs/indicators of change of behavior or performance in service (or thereafter as relevant) that are corroborative that such a stressor occurred.  Upon review of the pertinent evidence, the examiner is requested to opine as to whether evidence indicates that personal assault/trauma occurred as reported, as provided under 38 C.F.R. § 3.304(f)(4) (2010).

(c)  If a DSM-IV diagnosis of PTSD is made, the examiner should specify the stressor or stressors used as the basis for the diagnosis and whether the stressors is sufficient to produce/support a diagnosis of PTSD.  The examiner also should specify whether there is a link between the Veteran's current symptomatology and any in-service stressor found to be established by the record.  The examiner should opine whether it is at least as likely as not that any current psychiatric disorder, including PTSD, had its onset during the Veteran's active duty service, or is etiologically related thereto.

d)  If an acquired psychiatric disability other than PTSD is diagnosed, the examiner should opine (as to each diagnosis) whether it is at least as likely as not (i.e., 50 percent or greater probability) that such originated during active service or the first post-service year, or is otherwise etiologically related to one of more of the Veteran's period active service.

As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e)  The examiner must explain the rationale for all opinions provided. If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically note this in the report, and explain why this is so.  In providing the requested opinions, the examiner must consider and discuss the Veteran's competent reports of a continuity of psychiatric symptomatology following her separation from active duty.

2.  The RO/AMC shall then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  Following the directed development, the RO must readjudicate the service connection claim for a psychiatric disorder to include PTSD.  If the claim service connection for a psychiatric disorder to include PTSD remains denied, the RO shall issue the Veteran and her representative a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board, if in order, for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


